DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 & 16-18 of U.S. Patent No. 10,468,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present condition are simple a more broad version of the claims of the parent patent.  The claims are identical except that the independent claims have some of the limitations of the parent application.  As such, both documents claims the same subject matter and are thus subject to non-statutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Baldwin (US 2010/0238597).

(re claim 1), further comprising: a line conductor (68) configured to electrically connect to an external power supply (41); a load conductor (67) configured to electrically connect to an external load (37); and an interrupting device(45 & 47)  configured to place the circuit interrupting device in a reset condition, wherein the line conductor and the load conductor are electrically connected, and the tripped condition, wherein the line conductor and the load conductor are electrically disconnected (paragraph 0043) (re claim 2), wherein said fault detection circuit includes a GFCI device (100) that detects a net current flowing from said line conductors to said load conductors and generates said pre-trigger signal when said net current exceeds a predetermined threshold (paragraph 0042) (re claim 3), wherein said GFCI device generates a trigger signal (102 during the positive half-cycle) to activate said interrupting device to place said circuit interrupting device in said tripped condition when said net current exceeds the predetermined threshold (paragraph 0015) for a predetermined amount of time (determined by C2 at the gate of SCR 51 and the amount of time in takes detector 100 to output a fault detection signal) (re claim 4), wherein said auto-monitoring circuit includes a self-test circuit (70) coupled to said fault detection circuit that is controlled to periodically generate a self-test fault signal in said circuit interrupting device (paragraphs 0049 & 0050) (re claim 5), wherein said auto-monitoring circuit includes a programmable device programmed to execute an auto-monitoring routine that includes said (re claim 6), wherein said fault detection circuit includes a sense transformer (67A & 68A) through which said line conductors are disposed, said sense transformer generating an induced fault detection signal when said net current exceeds the predetermined threshold (re claim 7), wherein said self-test circuit includes a self-test conductor (69) disposed through said sense transformer and separate from said line conductors and said net current is placed on said self-test conductor when said self-test circuit is controlled to generate said self-test signal (re claim 8), wherein said GFCI device generates said pre-trigger signal when said self-test signal is generated on said self-test conductor (paragraphs 0050, 0053 & 0063) (re claim 9), wherein the value of said first auto-monitoring input signal is based on the value of said pre-trigger signal and said first auto-monitoring input signal is evaluated by said programmed device (100) to determine whether said fault detection circuit successfully detected said self-test fault signal (paragraphs 0050, 0053 & 0063) (re claim 10), wherein if it is determined that said fault detection circuit successfully detected said self-test fault signal, the self-test fault signal is turned off by the programmed device and, if it is determined that said self-test fault signal was not successfully detected, a failure tally is incremented and another self-test fault is generated by the programmed device (paragraph 0054) (re claim 11), wherein if said failure tally reaches a predetermined threshold value said programmed device declares an end-of-life (EOL) condition and performs one or more of, activating an alarm circuit for indicating the EOL condition to a user and, attempting to activate said interrupting device to place said circuit interrupting device in said tripped condition (paragraph 0054 teaches that after the device was failed eight times, an alarm indicator is operated to alert a user that the device is malfunctioning) (re claim 12), wherein said programmed device attempts to activate said interrupting device by one or more of, driving one or more of two separate switch devices connected to two respective coils of a dual coil solenoid and, turning on said self-test fault signal (paragraph 0069) (re claim 13).

 (re claim 14), wherein placing the circuit interrupting device in the tripped condition includes electrically disconnecting a line conductor (66) and a load conductor (67) (re claim 15), wherein the fault detection signal is received by an interrupting device (45 & 47) (re claim 16). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldwin (US 2006/0125622 and Gao (US 2008/0024945) both teach GFCI circuits with self-testing and auto-monitoring functions that contain pre-trigger signals and are relevant to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/            Primary Examiner, Art Unit 2839